                      IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                   EUGENE DIVISION



J.N., et al.,                                             Case No. 6:19-cv-00096-AA
                                                           OPINION AND ORDER
                Plaintiffs,

       vs.

OREGON DEPARTMENT OF EDUCATION,
et al.,

                Defendants.


AIKEN, District Judge:

      This case comes before the Court on Plaintiffs' Unopposed Motion for Leave to

File Under Seal (doc. 77). For the reasons that follow, plaintiffs' motion is GRANTED.

                                    BACKGROUND

       Plaintiffs J.N., E.O., J.V., B.M., and the Council of Parent Attorneys and

Advocates filed a redacted Report of Albert William Greenwood, Ph.D. (doc. 66, ex 2)

(the "Greenwood Report>') in support of their Motion to Certify the Class (doc. 64).

Dr. Greenwood is a licensed psychologist who reviewed the educational programs and


Page 1 - OPINION AND ORDER
services provided to the named plaintiffs, identify ways that supports might be

improved for the named plaintiffs, and to comment on ways that defendant Oregon

Department of Education could support the school districts that serve the named

plaintiffs. The Greenwood Report summarizes Dr. Greenwood's review and findings.

Plaintiffs seek leave from this Court to file an unredacted version of the report under

seal. Plaintiffs certify that defendants have reviewed the proposed redactions and do

not oppose the motion.

                                   STANDARDS
      There is a presumptive right of public access to court records. See Nixon v.

Warner Comm., Inc., 435 U.S. 589, 597 (1978). That right is "based on the need for

federal courts, although independent-indeed, particularly because they are

independent-to have a measure of accountability and for the public to have

confidence in the administration of justice." Ctr. for Auto Safety v. Chrysler Grp.,

LLC, 809 F.3d 1092, 1096 (9th Cir. 2016) (internal quotation marks omitted).

      Parties seeking to seal documents in a dispositive motion must thus meet the

high threshold requiring "compelling reasons" with specific factual findings to

support a sealing. Kamakana v. City and Cnty. of Honolulu, 447 F.3d 1172, 1178-80

(9th Cir. 2006) (citing Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1136

(9th Cir. 2003)). The "compelling reasons" test requires showing more than just "good

cause."   Id.   This standard applies even if the motion or its attachments were

previously filed under seal or protective order. Id. at 1179.




Page 2 - OPINION AND ORDER
      The Ninth Circuit has "carved out an exception" to the compelling reasons

standard for documents produced in discovery and documents not attached to a

dispositive motion. Foltz, 331 F.3d at 1135 (citing Phillips ex rel. Estates of Byrd v.

General Motors Corp., 307 F.3d 1206, 1213 (9th Cir. 2002)). To seal such documents,

the moving party need only provide "good cause" to show, San Jose Mercury News,

Inc. v. U.S. Dist. Court-N. Dist. (San Jose), 187 F.3d 1096, 1102 (9th Cir. 1999), that

"specific prejudice or harm will result."    Phillips, 307 F.3d at 1210-11 (citation

omitted).   "If a court finds particularized harm will result from disclosure of

information to the public, then it balances the public and private interests to decide

whether a protective order is necessary." Id. (citing Glenmede Trust Co. v. Thompson,

56 F.3d 476, 483 (3d Cir. 1995)).

      Importantly,    however, the Ninth Circuit has interpreted the terms

"dispositive" and "non-dispositive" loosely when determining which standard to

apply. Ctr. for Auto Safety, 809 F.3d at 1098 ("To only apply the compelling reasons

test to the narrow category of dispositive motions goes against the long held interest

in ensuring the public's understanding of the judicial process and of significant public

events.") (internal quotation marks omitted). Therefore, when the sealed material "is

more than tangentially related to the underlying cause of action," the "compelling

reasons" standard applies. Id. at 1099.

                                    DISCUSSION

      Plaintiffs' motion to certify is more than tangentially related to the merits of

the case; accordingly, plaintiffs' motion to seal is subject to the compelling reasons




Page 3 - OPINION AND ORDER
standard. Plaintiffs contend that the unredacted version of the Greenwood Report

should be filed under seal because it includes biographical, educational, and medical

information that could be used to identify the named plaintiffs, who are minor

children. Plaintiffs made 55 one-to-two-word redactions to the publicly filed version

of the Greenwood Report. The redacted information includes the named plaintiffs'

hometowns and counties, doc. 66 ex 2 pp. 9, 16, 23, 30; schools they have attended,

id. at 10, 16, 31, 32; programs they have been placed in, id. at 9, 10, 14, 30, 40, 41;

school districts where plaintiffs have attended school, id. at 10, 14, 16, 23, 24, 30, 31,

32, 38, 39, 40; and school staff who have worked with plaintiffs, id. at 39.

       The Court finds compelling reasons to seal these portions of the Greenwood

Report-protecting the privacy of minor children involved in federal litigation,

including suits, such as this one, brought to enforce the plaintiffs rights under the

Individuals with Disabilities Education Act,           20 U.S.C.     §§   1400, et seq ..

See 20 U.S.C. §§ 1417(c) (requiring the Secretary to "ensure the protection of the

confidentiality of any personally identifiable data, information, or records, collected

or maintained ... pursuant to" the IDEA); 1412(a)(8) (requiring states receiving

federal funds through the IDEA to ensure that state agencies comply with the

confidentiality provision in section 1417(c)); Fed. R. Civ. P. 5.2(a) (requiring redaction

of"the name of an individual known to be a minor" from court filings). Although the

Greenwood Report does not include the named plaintiffs' full names, both versions of

the report include each child's age, disabilities, educational history, and details of

each student's educational and behavioral assessments and Individual Education




Page 4 - OPINION AND ORDER
Plans. With this information and the redacted information, it would be easy to

identify the named plaintiffs.

      The Court also finds that the requested redactions are narrowly tailored to

balance the named plaintiffs' privacy and the public's access to judicial records,

Plaintiffs redacted only information necessary to protect the names plaintiffs'

identities from public disclosure and left most of the Greenwood Report accessible to

the public. Accordingly, the Court concludes that plaintiffs' requested protective

order is necessary.

                                  CONCLUSION

      Plaintiffs' Unopposed Motion for Leave to File Under Seal (doc. 77)

1s GRANTED.

      IT IS SO ORDERED.

      Dated this 5-i"J1y of February 2020.



                                 ��
                                     Ann Aiken
                                 U.S. District Judge




Page 5 - OPINION AND ORDER
